Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Chabrittnee Chavon Stanton, Appellant                  Appeal from the 217th District Court of
                                                       Angelina County, Texas (Tr. Ct. No. 2017-
No. 06-18-00118-CR         v.                          0034). Memorandum Opinion delivered by
                                                       Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                           Justice Moseley* participating. *Justice
                                                       Moseley, Retired, Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find that the order of the court below is
void. Therefore, we vacate the trial court’s order and remand this case to the trial court.
       We further order that the appellee shall pay all costs of appeal.


                                                        RENDERED JANUARY 9, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk